DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-16 are pending.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: TERMINAL-EQUIPPED ELECTRIC WIRE WITH EXPOSED WIRE HAVING INSULATIVE SHEATH COVERING END PART CRIMPED AND PROTECTED WITH ANTICORROSIVE MATERIAL.

Claim Objections
Claims 1-8 are objected to because of the following informalities:  
Claim 1, line 11 recites “a anticorrosive” change to --an anticorrosive--.  
Claim 2, line 1 recites “the groove extends” change to --the grooves extend--
Claims 3-8, line 1 recites “the groove is” change to --the grooves are--.Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Kawamura et al. (United States Patent 9,570,870) in view of Corman et al. (United States Patent 8,210,884).
With respect to Claim 1:
Kawamura discloses a terminal-equipped electric wire (FIG. 1, 1), comprising: 
an electric wire (FIG. 1, 3) in which a conductor (FIG. 1, 31) having conductivity is covered by an insulating cover (FIG. 1, 32) having insulation property; 
a crimp terminal (FIG. 1, 2) including a conductor crimping portion (FIG. 1, 223) crimped to the conductor (FIG. 1, 31) exposed from an end (FIG. 1, see notation) of the insulating cover (FIG. 1, 32), a cover crimping portion (FIG. 1, 222) crimped to the insulating cover (FIG. 1, 32), and an intermediate portion (FIG. 1, see shaded notation) that couples the conductor crimping portion (FIG. 1, 223) and the cover crimping portion (FIG. 1, 222) and in which the conductor (FIG. 1, 311) is exposed; 
and an anticorrosive material (FIG. 2, 4) covering at least the conductor exposed (FIG. 2, 311) in the intermediate portion (FIG. 1, see notation) (Column 5, lines 40-60). 
[AltContent: textbox (intermediate portion)][AltContent: connector][AltContent: roundedrect][AltContent: connector][AltContent: textbox (end portion)]
    PNG
    media_image1.png
    285
    608
    media_image1.png
    Greyscale

Kawamura does not expressly disclose the terminal-equipped electric wire wherein the intermediate portion has grooves that are provided on a surface on the conductor side and formed from both end portions in a circumferential direction around an axial line of the electric wire such that each of the grooves is formed toward a center side in the circumferential direction.
However, Corman teaches the intermediate portion (FIG. 1/6, 40) (Column 7, lines 33-43) has grooves (FIG. 7, see grooves as serrations 48) that are provided on a surface (FIG. 1/7, 46) on the conductor side (FIG. 1 and FIG. 6) and formed from both end portions (FIG. 1, 50) in a circumferential direction (FIG. 1, see notation) around an axial line (FIG. 6, 41) of the electric wire (FIG. 3/6, 28) (Column 5, lines 1-5) such that each of the grooves (FIG. 1, 48) is formed toward a center side (FIG. 1, 44) in the circumferential direction (FIG. 1, see notation) (Column 8, lines 1-4).
[AltContent: connector][AltContent: rect][AltContent: rect][AltContent: textbox (circumferential direction)][AltContent: arrow][AltContent: textbox (Y)][AltContent: textbox (X)][AltContent: textbox (Z)][AltContent: arrow][AltContent: arrow][AltContent: connector][AltContent: textbox (axial line)][AltContent: arrow][AltContent: connector][AltContent: textbox (intermediate portion)]
    PNG
    media_image2.png
    580
    625
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kawamura with the teachings of Corman and provide the intermediate portion has grooves that are provided on a surface on the conductor side and formed from both end portions in a circumferential direction around an axial line of the electric wire such that each of the grooves is formed toward a center side in the circumferential direction so as to provide the interior surfaces of a crimped terminal with easy access where anticorrosive material can readily flow in constricted portions after the crimping operation.

Claims 1, 2, 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kawamura et al. (United States Patent 9,570,870) in view of Yasushi et al. (JP 2017208211).
With respect to Claim 1:
Kawamura discloses a terminal-equipped electric wire (FIG. 1, 1), comprising: 
an electric wire (FIG. 1, 3) in which a conductor (FIG. 1, 31) having conductivity is covered by an insulating cover (FIG. 1, 32) having insulation property; 
a crimp terminal (FIG. 1, 2) including a conductor crimping portion (FIG. 1, 223) crimped to the conductor (FIG. 1, 31) exposed from an end (FIG. 1, see notation) of the insulating cover (FIG. 1, 32), a cover crimping portion (FIG. 1, 222) crimped to the insulating cover (FIG. 1, 32), and an intermediate portion (FIG. 1, see shaded notation) that couples the conductor crimping portion (FIG. 1, 223) and the cover crimping portion (FIG. 1, 222) and in which the conductor (FIG. 1, 311) is exposed; 
and an anticorrosive material (FIG. 2, 4) covering at least the conductor exposed (FIG. 2, 311) in the intermediate portion (FIG. 1, see notation) (Column 5, lines 40-60). 
Kawamura does not expressly disclose the terminal-equipped electric wire wherein the intermediate portion has grooves that are provided on a surface on the conductor side and formed from both end portions in a circumferential direction around an axial line of the electric wire such that each of the grooves is formed toward a center side in the circumferential direction.
However, Yasushi teaches the terminal-equipped electric wire (FIG. 2b) wherein the intermediate portion (FIG. 2b, see shaded notation) has grooves (FIG. 2b, see notation) that are provided on a surface (FIG. 2b, see notation) on the conductor side (FIG. 2b, see notation) and formed from both end portions (FIG. 2b, see notation) in a circumferential direction (FIG. 2b, see notation) around an axial line (FIG. 2b, see notation) of the electric wire (FIG. 2b, 1) such that each of the grooves (FIG. 2b, see notation) is formed toward a center side (FIG. 2a, 14a) in the circumferential direction (FIG. 2b, see notation).
[AltContent: arrow][AltContent: connector][AltContent: textbox (end portion on center side)][AltContent: connector][AltContent: roundedrect][AltContent: textbox (axial line)][AltContent: connector][AltContent: textbox (circumferential direction)][AltContent: connector][AltContent: rect][AltContent: rect][AltContent: textbox (end portions)][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: textbox (Surface on conductor side)][AltContent: textbox (grooves)][AltContent: connector][AltContent: connector][AltContent: textbox (intermediate portion)]
    PNG
    media_image3.png
    601
    782
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kawamura with the teachings of Yasushi and provide the terminal-equipped electric wire wherein the intermediate portion has grooves that are provided on a surface on the conductor side and formed from both end portions in a circumferential direction around an axial line of the electric wire such that each of the grooves is formed toward a center side in the circumferential direction so as to provide the interior surfaces of a crimped terminal with easy access where anticorrosive material can readily flow in constricted portions after the crimping operation.
With respect to Claim 2: 
Kawamura in view of Yasushi discloses the terminal-equipped electric wire, wherein the grooves (Yasushi, FIG. 2, see notation) extends from the end portion (Yasushi, FIG. 2, see notation) in the circumferential direction (Yasushi, FIG. 2, see notation) of the intermediate portion (Yasushi, FIG. 2, see notation) along the circumferential direction (Yasushi, FIG. 2, see notation) and closes at such a position that an end portion (Yasushi, FIG. 2, see notation) on the center side in the circumferential direction (Yasushi, FIG. 2, see notation) is positioned to be spaced apart from the center (Yasushi, FIG. 2, see dotted line notation) in the circumferential direction (Yasushi, FIG. 2, see notation).
With respect to Claims 5 and 6: 
Kawamura in view of Yasushi discloses the terminal-equipped electric wire (Yasushi, FIG. 2), wherein the groove (Yasushi, FIG. 2, see notation) is positioned to be apart from the cover crimping portion (Yasushi, FIG. 2, 73) along the axial line direction (Yasushi, FIG. 2, see dotted line) of the electric wire (Yasushi, FIG. 2, 1).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kawamura et al. (United States Patent 9,570,870) in view of Corman et al. (United States Patent 8,210,884) and further in view of Saito et al. (United States Patent 10,236,652).
With respect to Claim 2: 
Kawamura in view of Corman discloses the terminal-equipped electric wire, wherein the grooves (Corman, FIG. 1, 48) extends from the end portion (Corman, FIG. 1, 50) in the circumferential direction (Corman, FIG. 1, see notation) of the intermediate portion (Corman, FIG. 1, 40) along the circumferential direction (Corman, FIG. 1, see notation) and.
Kawamura in view of Corman does not expressly disclose the grooves closes at such a position that an end portion on the center side in the circumferential direction is positioned to be spaced apart from the center (in the circumferential direction.
However, Saito teaches the grooves (FIG. 8, 17a) closes at such a position that an end portion (FIG. 8, see notation) on the center side (FIG. 8, 18B) in the circumferential direction (FIG. 1, see notation) is positioned to be spaced apart from the center (FIG. 7; 18B1, 18B2) in the circumferential direction (FIG. 1, see notation).
[AltContent: connector][AltContent: rect][AltContent: textbox (groove end portions)][AltContent: textbox ( groove end portions)][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: textbox (circumferential direction)][AltContent: rect]
    PNG
    media_image4.png
    613
    741
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    451
    591
    media_image5.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kawamura in view of Yasushi with the teachings of Saito and provide the grooves closes at such a position that an end portion on the center side in the circumferential direction is positioned to be spaced apart from the center in the circumferential direction so as “to achieve positioning of the electric wire connection portion at the support portion and to hold a support posture of the electric wire connection portion at the support portion.” (Saito, Column 8, lines 32-35)

Claims 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kawamura et al. (United States Patent 9,570,870) in view of Yasushi et al. (JP 2017208211) and further in view of Ito et al. (United States Patent Application Publication 2018/0375225).
With respect to Claim 3: 
Kawamura in view of Yasushi discloses the terminal-equipped electric wire. 
Kawamura in view of Yasushi does not expressly disclose the grooves are formed in a tapered shape toward the center side in the circumferential direction.
However, Ito teaches wherein the grooves (FIG. 1, below see notation) are formed in a tapered shape (below FIG. 1, see notation) toward the center side (below FIG. 1, see dotted line notation) in the circumferential direction (below FIG. 2, see notation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kawamura in view of Yasushi with the teachings of Ito and provide the groove is formed in a tapered shape toward the center side in the circumferential direction so as to create a more robust terminal to wire connection in the intermediate portion of the terminal-equipped electric wire.

[AltContent: textbox (circumferential direction)][AltContent: connector][AltContent: rect][AltContent: rect][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: textbox (grooves in a tapered shape)]
    PNG
    media_image6.png
    665
    526
    media_image6.png
    Greyscale

With respect to Claims 7: 
Kawamura in view of Yasushi in view of Ito discloses the terminal-equipped electric wire (Yasushi, FIG. 2), wherein the groove (Yasushi, FIG. 2, see notation) is positioned to be apart from the cover crimping portion (Yasushi, FIG. 2, 73) along the axial line direction (Yasushi, FIG. 2, see dotted line) of the electric wire (Yasushi, FIG. 2, 1).

Claims 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kawamura et al. (United States Patent 9,570,870) in view of Yasushi et al. (JP 2017208211) and further in view of Ito et al. (United States Patent Application Publication 2018/0375225).
With respect to Claim 4 
Kawamura in view of Yasushi discloses the terminal-equipped electric wire, 
Kawamura in view of Yasushi does not expressly disclose the grooves are formed in a tapered shape toward the center side in the circumferential direction.
However, Ito teaches wherein the grooves (FIG. 1, see notation) that are formed in a tapered shape (FIG. 1, see notation) toward the center side (FIG. 1, see dotted line notation) in the circumferential direction (FIG. 2, see notation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kawamura in view of Yasushi with the teachings of Ito and provide the grooves that are formed in a tapered shape toward the center side in the circumferential direction so as to so as to create a more robust terminal to wire connection in the intermediate portion of the terminal-equipped electric wire.
With respect to Claims 8: 
Kawamura in view of Yasushi in view of Ito discloses the terminal-equipped electric wire (Yasushi, FIG. 2), wherein the groove (Yasushi, FIG. 2, see notation) is positioned to be apart from the cover crimping portion (Yasushi, FIG. 2, 73) along the axial line direction (Yasushi, FIG. 2, see dotted line) of the electric wire (Yasushi, FIG. 2, 1).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kawamura et al. (United States Patent 9,570,870) in view of Corman et al. (United States Patent 8,210,884) and further in view of Sato et al. (JP 2015153716).
With respect to Claims 9: 
Kawamura in view of Corman discloses the terminal-equipped electric wire.
Kawamura in view of Corman does not expressly disclose wherein the anticorrosive material is filled in at least a gap space surrounded by the intermediate portion, the conductor, and the end of the insulating cover in a state where the crimp terminal is crimped to the electric wire, and the groove.
However, Sato teaches a manufacturing method of applying the anticorrosive material (FIG. 6, 40) that is filled in at least a gap space (FIG. 6; P1, P2, P3) surrounded by the intermediate portion (FIG. 6, 25), the conductor (FIG. 6, Q1), and the end (FIG. 6; P1, Q1) of the insulating cover (FIG. 6, 18) in a state where the crimp terminal (FIG. 6, 20) is crimped to the electric wire (FIG. 6, 12), and the groove (FIG. 6) (Description, sheet 5, “Explanation about manufacturing method”).
[AltContent: connector][AltContent: textbox (end of insulating cover)][AltContent: connector][AltContent: textbox (gap space)]
    PNG
    media_image7.png
    450
    717
    media_image7.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kawamura in view of Corman with the teachings of Sato and provide the anticorrosive material that is filled in at least a gap space surrounded by the intermediate portion, the conductor, and the end of the insulating cover in a state where the crimp terminal is crimped to the electric wire, and the groove so as to allow the anticorrosive agent to be spread over the entire width direction of the anticorrosion target region while suppressing the anticorrosive agent from protruding outward on both sides of the terminal. (Sato, method anticorrosive presser step (c), sheet 9, paragraphs 4-7).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kawamura et al. (United States Patent 9,570,870) in view of Corman et al. (United States Patent 8,210,884) in view of Saito et al. (United States Patent 10,236,652) and further in view of Sato et al. (JP 2015153716).
With respect to Claim 10: 
Kawamura in view of Corman in view of Saito discloses the terminal-equipped electric wire.
Kawamura in view of Corman in view of Saito does not expressly disclose wherein the anticorrosive material is filled in at least a gap space surrounded by the intermediate portion, the conductor, and the end of the insulating cover in a state where the crimp terminal is crimped to the electric wire, and the groove.
However, Sato teaches a manufacturing method of applying the anticorrosive material (FIG. 6, 40) that is filled in at least a gap space (FIG. 6; P1, P2, P3) surrounded by the intermediate portion (FIG. 6, 25), the conductor (FIG. 6, Q1), and the end (FIG. 6; P1, Q1) of the insulating cover (FIG. 6, 18) in a state where the crimp terminal (FIG. 6, 20) is crimped to the electric wire (FIG. 6, 12), and the groove (FIG. 6) (Description, sheet 5, “Explanation about manufacturing method”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kawamura in view of Corman in view of Saito with the teachings of Sato and provide the anticorrosive material that is filled in at least a gap space surrounded by the intermediate portion, the conductor, and the end of the insulating cover in a state where the crimp terminal is crimped to the electric wire, and the groove so as to allow the anticorrosive agent to be spread over the entire width direction of the anticorrosion target region while suppressing the anticorrosive agent from protruding outward on both sides of the terminal. (Sato, method anticorrosive presser step (c), sheet 9, paragraphs 4-7).

Claims 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kawamura et al. (United States Patent 9,570,870) in view of Yasushi et al. (JP 2017208211) in view of Ito et al. (United States Patent Application Publication 2018/0375225) and further in view of Sato et al. (JP 2015153716).
With respect to Claims 11-16: 
Kawamura in view of Yasushi in view of Ito discloses the terminal-equipped electric wire, 
Kawamura in view of Yasushi in view of Ito does not expressly disclose wherein the anticorrosive material is filled in at least a gap space surrounded by the intermediate portion, the conductor, and the end of the insulating cover in a state where the crimp terminal is crimped to the electric wire, and the groove.
However, Sato teaches a manufacturing method of applying the anticorrosive material (FIG. 6, 40) that is filled in at least a gap space (FIG. 6; P1, P2, P3) surrounded by the intermediate portion (FIG. 6, 25), the conductor (FIG. 6, Q1), and the end (FIG. 6; P1, Q1) of the insulating cover (FIG. 6, 18) in a state where the crimp terminal (FIG. 6, 20) is crimped to the electric wire (FIG. 6, 12), and the groove (FIG. 6) (Description, sheet 5, “Explanation about manufacturing method”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kawamura in view of Yasushi in view of Ito with the teachings of Sato and provide the anticorrosive material that is filled in at least a gap space surrounded by the intermediate portion, the conductor, and the end of the insulating cover in a state where the crimp terminal is crimped to the electric wire, and the groove so as to allow the anticorrosive agent to be spread over the entire width direction of the anticorrosion target region while suppressing the anticorrosive agent from protruding outward on both sides of the terminal. (Sato, method anticorrosive presser step (c), sheet 9, paragraphs 4-7).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER G. LEIGH whose telephone number is (571)270-0672. The examiner can normally be reached Monday - Friday, 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABDULLAH A. RIYAMI can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER G LEIGH/Examiner, Art Unit 2831